Name: Commission Regulation (EEC) No 110/84 of 4 January 1984 on arrangements for imports into the United Kingdom, Benelux, Italy and France of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/14 Official Journal of the European Communities 18 . 1 . 84 COMMISSION REGULATION (EEC) No 110/84 of 4 January 1984 on arrangements for imports into the United Kingdom, Benelux, Italy and France of certain textile products originating in die People's Republic of China the provisional quantitative limits fixed in 1983 will have to be prolonged in 1984, HAS ADOPTED THIS REGULATION : Article 1 The provisional quantitative limits set out in the Annexes to Regulations (EEC) No 423/83, (EEC) No 1557/83, (EEC) No 2380/85, (EEC) No 2492/83, (EEC) No 3098/83 and (EEC) No 3544/8*3 are prolonged for the year 1984 as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 109/84 (2), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limitations may be established ; Whereas, by Commission Regulations (EEC) No 423/83 (3), (EEC) No 1557/83 0, (EEC) No 2380/83 (5), (EEC) No 2492/83 ( «), (EEC) No 3098/83 Q and (EEC) No 3544/83 ('), provisional quantitative limits were established for the year 1983 for imports into the United Kingdom, Benelux, Italy and France of certain textile products originating in China pending the outcome of consultations ; Whereas, since these consultations have not yet resulted in establishing definitive quantitative limits, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1984. For the Commission Ã tienne DAVIGNON Vice-President (&gt;) OJ No L 345, 31 . 12. 1979, p. 1 . (J) See page 1 of this Official journal. (*) OJ No L 51 , 24. 2. 1983, p. 8 . (&lt;) OJ No L 158, 16. 6 . 1983, p. 24. 0 OJ No L 233, 24. 8 . 1983, p. 8 . ( «) OJ No L 245, 3 . 9 . 1983, p. 5. f) OJ No L 302, 4. 11 . 1983, p. 17. ( ») OJ No L 354, 16. 12. 1983, p. 28. 18 . 1 . 84 Official Journal of the European Communities No L 15/15 ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15A, of wool, of cotton or of man-made textile fibres China BNL 1 000 pieces 40 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (inclu ­ ding coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits China UK 1 000 pieces 30 23 56.05 B 56.05-51 , 55, 61 , 65, 71 , 75, 81 , 85, 91 , 95, 99 Yam of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for retail sale China F I Tonnes 300 300 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48, 52, 53, 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres China F 1 000 pieces 300 No L 15/16 Official Journal of the European Communities 18 . 1 . 84 Cate ­ gory CCT heading No NIMEXE code (1984) / Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 28 60.05 A II b) 4 ee) 60.05-61 , 62, 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other : Knitted or crocheted trousers (except shorts) other than babies' China BNL 1 000 pieces 20 29 61.02 B II e) 3 aa) bb) . cc) 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits China F 1 000 pieces 40 31 61.09 D 61.09,50 Corsets, corset-belts, suspender-belts, brassiere^, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres, woven, knitted or crocheted China F 1 000 pieces 450 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (con ­ tinuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II. Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like China BNL UK Tonnes 2256 427 18 . 1 . 84 Official Journal of the European Communities No L 15/17 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 82 60.04 B IV a) c) 60.04-38, 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', &lt; knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres China F Tonnes 18